39 F.3d 1166
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Cesar B. RESURRECCION, Petitioner,v.UNITED STATES of America, Respondent.
No. 94-1314.
United States Court of Appeals,First Circuit.
Nov. 3, 1994.

Appeal from the United States District Court for the District of Massachusetts [Hon.  Douglas P. Woodlock, U.S. District Judge ]
Cesar B. Resurreccion on brief pro se.
Donald K. Stern, United States Attorney, and Timothy Q. Feeley, Assistant United States Attorney, on brief respondent.
D.Mass.
AFFIRMED.
Before BOUDIN, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
Petitioner Cesar B. Resurreccion appeals the dismissal by the United States District Court for the District of Massachusetts of his motion, pursuant to 28 U.S.C. Sec. 2255, to vacate, set aside or correct his sentence.  We have reviewed the record in this case, as well as the parties' briefs.  Petitioner has failed to demonstrate that the failure by his counsel to raise any issue below "was sufficiently prejudicial to undermine confidence in the outcome of the trial."   Singleton v. United States, 26 F.3d 233, 238 (1st Cir. 1994).  Therefore, his petition for relief was properly denied.


2
Affirmed.